Citation Nr: 0405569	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  Service in Vietnam is indicated by the 
evidence of record.  He died in July 2001.  The appellant is 
the surviving spouse of the deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Issue on appeal

Another claim was adjudicated by the RO in the June 2002 
rating decision, namely entitlement to accrued benefits based 
on the appellant's contention that a claim had been filed by 
the veteran prior to his death for service connection for 
liver disease.  The RO denied this claim on the basis that 
there was no evidence of any active claim for any condition 
pending at the time of the veteran's death.  The appellant's 
June 2002 notice of disagreement addressed only the issue of 
entitlement to service connection for the cause of the 
veteran's death, as did the Statement of the Case (SOC) 
issued by the RO in May 2003.  The appellant's Form 9 
substantive appeal of May 2003 is likewise limited to the 
issue of service connection for the cause of the veteran's 
death addressed in the May 2003 SOC.  There has been no 
subsequent intent expressed by the appellant to pursue an 
appeal as to the accrued benefits issue.  The accrued 
benefits issue is therefore not presently before the Board.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2002).  



FINDINGS OF FACT

1.  The veteran died in July 2001 at the age of 52; the death 
certificate indicates that the cause of death was due to 
hepatic coma due to cirrhosis due to hemachromatosis and 
hepatitis B.

2.  The veteran was service connected during his lifetime for 
multiple burn injuries and other disabilities; a combined 90 
percent disability rating was assigned.

3.  There is no competent medical evidence linking the cause 
of the veteran's death to any event or etiology in service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  She asserts that the liver 
disorder that caused his death in 2001 was incurred in 
service, based on abnormal liver function studies noted 
during his hospitalization in service for burn injuries.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the appellant's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review 

The current standard of review is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003).  The United States Court of Appeals for Veterans 
Claims (the Court) has stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].



The record shows that the RO sent the appellant a letter in 
December 2001 advising her of the provisions relating to the 
VCAA, to include advising her of the evidence necessary to 
establish service connection for the cause of the veteran's 
death and informing her as well that the RO would obtain any 
VA medical records she identified as relevant and that she 
could authorize VA to obtain private medical records by 
completing the appropriate VA form (21-4142).  In this 
regard, she was advised that she could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated the veteran.  
She also was advised of the type of evidence that could 
support her claim, in particular, a statement from a medical 
doctor indicating a relationship between the cause of the 
veteran's death and an injury, disease or event in service.

Moreover, the record shows that the appellant was informed of 
the law and regulations generally applicable to her claim for 
service connection for the cause of the veteran's death by 
the SOC furnished to her in May 2003.

The Board notes that that the VCAA letter requested a 
response within 60 days.  The letter also expressly notified 
the appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The appellant has now had well in excess of one 
year to submit evidence in support of her appeal, and no 
additional evidence or information appears to be forthcoming.  
Since this claimant has, as a matter of fact, been provided 
at least one year to submit evidence, and it is clear that 
she has nothing further to submit, the adjudication of her 
claim by the Board at this time will proceed.  

The Board finds that the information provided to the 
appellant satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that she was clearly notified of the 
evidence necessary to substantiate her claim.  The Board 
therefore finds that the notification requirement of the VCAA 
has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating her claim.  As noted 
above, the appellant does not appear to contend that 
additional evidence or other pertinent information exists and 
needs to be obtained.  In addition, the appellant also has 
been accorded ample opportunity to present evidence and 
argument in support of her claim.  She was informed of her 
right to a hearing and presented several options for 
presenting personal testimony.  She did not express a desire 
on her Form 9 filed in May 2003 that she wanted a hearing 
before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law.  
The Board can identify no further development that would aid 
the Board's inquiry at this point.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  The Board will accordingly move 
on to a discussion of the issue on appeal.







Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

For certain chronic disorders, including cirrhosis of the 
liver, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection - cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Factual Background

According to the death certificate and the terminal hospital 
report, the veteran died in July 2001 at the age of 52 due to 
end-stage liver disease, which was specifically described on 
the death certificate as hepatic coma due to cirrhosis due to 
hemachromatosis and hepatitis B.  Upper gastrointestinal 
bleeding and dehydration were listed on the death certificate 
as other significant conditions contributing to death but not 
resulting in the underlying cause of death.  No autopsy was 
performed.  Medical records in the file reflect that the 
hemochromatosis was hereditary in origin and that the veteran 
had a long history of alcohol abuse.

At the time of the veteran's death, service connection was in 
effect for extensive burn injuries covering over one-third of 
his total body surface, sustained when a cook stove over 
which he was working exploded in October 1969.  These burn 
disabilities was rated a combined 80 percent disabling, and 
he had a total combined rating of 90 percent at the time of 
his death.  In addition to the burns, he was rated 10 percent 
disabling for bilateral hearing loss and he had several other 
disabilities rated noncompensably disabling (a left knee 
disability, jaw fracture, and donor site scar).

As noted above, the appellant claims that the liver disorder 
that caused the veteran's death in 2001 was incurred in 
service based on elevated liver function studies noted during 
his hospitalization for his service-connected burn injuries.  
The service medical records indicate that he had abnormal 
liver function tests (billirubin 2 and alkaline phosphatase 
markedly elevated) upon his initial hospital admission for 
treatment of the burn injuries in October 1969.  However, the 
hospital report also shows that these abnormal readings 
"gradually returned to normal" by the time of his discharge 
from this hospitalization in March 1970.  No diagnosis for 
any disorder of the liver was noted during this extended 
hospitalization between October 1969 and March 1970.  
Moreover, there was no subsequent reference to elevated liver 
function tests, and subsequent medical records fail to note 
any liver disease in service or for years thereafter.

To further respond to the appellant's contentions, the record 
shows that the RO's Decision Review Officer requested a 
medical review of the claims folder in order to  address 
whether there was any relationship between the cause of the 
veteran's death and his military service.  Medical opinions 
were subsequently obtained from two VA physicians employed at 
the VA Medical Center in St. Louis, Missouri.

In the first claims file review, conducted in February 2003, 
the VA physician noted that the veteran had never been 
diagnosed in service with hemochromatosis or hepatitis B, and 
that based on his review, it was ". . . less likely than not 
that [the veteran's] burn injury was aggravated to the cause 
of his hemochromatosis and it was rather liver cirrhosis 
which eventually led to encephalopathy and eventually was the 
cause of his death."

A different VA physician completed a second claims file 
review in April 2003.  In his report, the reviewing VA 
physician first described the veteran's treatment in service 
for the burn injuries, noting the fact that although he 
initially had elevated liver enzymes upon his admission for 
the burns, the hospital report showed that his readings 
returned to normal by the time of his discharge.  He then 
stated that, "[r]eview of all subsequent medical records 
fails to note any diagnosis of liver disease of any type nor 
treatment for any liver disease of any type."  Further, the 
VA physician concluded that the veteran died in 2001 due to 
hepatic coma and end-stage liver disease secondary to 
cirrhosis, hepatitis B, alcohol abuse and hemochromatosis 
(which he indicated was apparently hereditary based on the 
records in the file).  He also stated that the veteran had 
suffered from hepatic encephalopathy secondary to his 
advanced liver failure.  With these facts and medical 
conclusions for consideration, the VA physician provided the 
following opinion:

It is my professional opinion based upon 
a review of the service medical records 
that the patient had no service-connected 
liver disease.  There would no[t] be 
expected [a] causal relationship between 
the burns sustained during his active 
duty and his subsequent end-stage liver 
disease resulting in his death.  Records 
indicate treatment for alcohol abuse, 
hemochromatosis as well as hepatitis B, 
all of which certainly would be 
contributing factors to his liver 
disease.  It is less than likely that 
there would be any temporal relationship 
between the service-connected burns 
sustained in 1969 and the end-stage liver 
disease.  As mentioned above, the 
elevated liver enzymes noted on his 
admission in October 1969 returned to 
normal, and there was no further 
indication in the medical records that 
there were any hepatic problems during 
the veteran's active duty.

Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In this case, element (1) has obviously been met.  With 
respect to element (2), the veteran's service medical records 
are entirely negative for any treatment or diagnosis of a 
liver disorder or any dysfunction of the renal/hepatic 
system.  These records further disclose no treatment or 
diagnosis of liver disease, and there is no indication that 
this disease existed for many decades after the veteran left 
service.  There are, however, the service-connected burn 
disabilities and the treatment provided in service for these 
burns, which, as noted above, consisted of a lengthy 
hospitalization in October 1969-March 1970, during which the 
veteran had abnormal liver function test results.  The Board 
notes, however, that the elevated liver function tests were 
not replicated later in the hospitalization, and liver 
disease was never identified during service.  In any event, 
Hickson element (2) is met.

However, with respect to critical element (3), nexus, there 
is no competent medical evidence in this case which provides 
any basis to establish a nexus between the cause of the 
veteran's death to any event or etiology in service or to any 
service-connected disability.

The Board notes first that the appellant has been notified of 
the importance of providing competent evidence, medical in 
nature, to link the cause of the veteran's death to his 
military service.  She has submitted none.  Instead, she 
relies on her own contention that the abnormal liver function 
tests in service in 1969 were indicative of the liver disease 
which eventually took the veteran's life in 2001.  However, 
laypersons without medical training, such as the appellant, 
are not competent to comment on medical matters of the type 
at issue here in this case.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, to the extent that the appellant is herself 
attempting to link the veteran's death to his service, her 
opinion is entitled to no weight of probative value.

The competent medical nexus evidence which is of record is 
against the appellant's claim.  There is medical nexus 
opinion evidence in the form of the claims file review 
reports prepared by the VA physicians in 2003 which is 
directly contrary to the appellant's claim.  As discussed 
above, both of these doctors concluded that based on their 
review of the evidence in the file there was no relationship 
between the cause of the veteran's death and his military 
service, to include any relationship to the service-connected 
burn injuries.  The examiners attributed little significance 
to the isolated elevated liver function tests during service.  
There is no competent medical evidence which refutes their 
conclusions.  

The Board observes in passing that these opinions are 
congruent with the objective medical records, which show 
isolated abnormal liver function tests, which evidently were 
not later replicated.  There is no diagnosis of liver disease 
in service or for years thereafter.  In addition, the medical 
opinions specifically point to other, non service-connected 
reasons for the veteran's liver disease, namely alcoholism, 
hemochromatosis and Hepatitis B. 

Based on the medical evidence of record, the Board concludes 
that a medical nexus has not been established between the 
veteran's service and the cause of his death.  Element (3) 
has not been met, and the appellant's claim fails on that 
basis.

In summary, for the reasons herein set forth, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim.  Service connection for the cause of the 
veteran's death is therefore denied.





CONTINUED ON NEXT PAGE



ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



